Title: To George Washington from James Parr, 4 August 1781
From: Parr, James
To: Washington, George


                        
                            Sir
                            Philada Augt 4th 1781
                        
                        I beg Leave to acknowledge the Receipt of your Excellency’s Letter of the 28th July last, and I can assure
                            your Excellency that your Desire of my joining you with all possible Dispatch, cannot be greater than mine is of
                            compleating the Corps, reparing to Camp, and recieving your Commands.
                        But I am sorry to inform you, that notwithstanding my utmost Assiduity, and the unwearied Endeavours of my
                            Officers, there is too little Probability that the Men will be raised in proper Season to render the Services expected
                            from them.
                        My Recruiting Officers have one & all of them written to me giving me very unpromising Accounts of
                            this Service, and they all agree that while the new Levies which the State are now raising to compleat the Line receive
                            such large Sums of Money from the respective Classes, scarce a Single Recruit will be obtained for my Corps.
                        His Excellency President Reed who is extremely anxious to have this Corps raised, and equipped with all
                            Expedition, and who has given me every Aid in his Power, will, I make no Doubt, give every Encouragement to an Application
                            I made Yesterday to Council, which was to permit me to draft from the new Levies, such Men as should be found suitable for
                            this Service. Should I succeed in this ’tis likely I may yet be able to join your Excellency much earlier than I expected.
                            I have just to add that I have One hundred Rifles repaired & prepairing, and shall soon have a sufficient Number
                            in Case my Prospects of getting the Men should brighten.
                        Your Excellency may rest assured that nothing shall be wanting on any Part to expedite this necessary
                            Business—I have the Honour of subscribing myself Your Excellency’s most obedient Servant
                        
                            Jas Parr
                        
                    